DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 14-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Estrada et al. US 10704691 B2.
In regards to claim 1, Estrada teaches a latch assembly for a vehicle closure panel (Col 1 lines 13-17), comprising: a housing (12) having an internal cavity configured for receipt of internal latch components (see fig 3, col 3 lines 5-11); a cover (14) attached to said housing to enclose at least a portion of said internal cavity (see fig 3); at least one seal member (28) configured to form a water-tight seal between said housing and said cover (col 3 lines 5-11); at least one deflector (30) in contact with the at least one seal member at a sealing interface (32) to define the water-tight seal between the at least one seal member and the deflector (fig 3, Col 3 lines 5-11), wherein the deflector includes a top portion (rounded tip) and a side portion (sloped sides); wherein the at least one seal member is disposed on one of either the housing or the cover (fig 3), and the deflector is disposed on the other of the housing or the cover (fig 3); wherein the at least one seal member is deflected by the side portion of the deflector relative to a nominal position of the seal member, wherein the sealing interface is disposed on the side portion of the deflector (Col 3 lines 5-37) and a side portion of the at least one seal member (See fig 3), wherein the sealing interface is non-compressive (due to the wedge shape of the deflector the deflector would expand and not compress the at least one seal member) and the forces on the seal member and the deflector are predominantly in the lateral or sideways direction (due to the wedge shape; see Col 3 lines 14-18).
In regards to claim 2, Estrada teaches the latch assembly of claim 1, wherein the at least one seal member is a single flexible lip (considering only one of 28) member laterally offset from a center of the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 3, Estrada teaches the latch assembly of claim 1, wherein the at least one seal member includes a pair of flexible lip members, each of which are laterally offset from a center of the deflector and contact opposite sides of the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 4, Estrada teaches the latch assembly of claim 1, wherein the nominal position of the seal member interferes with the deflector (Col 3 lines 5-37, fig 3).  
In regards to claim 5, Estrada teaches the latch assembly of claim 1, wherein the housing and the cover combine to define a passageway in which the at least one seal member and the deflector are disposed (See reference image 1). 

    PNG
    media_image1.png
    530
    947
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 6, Estrada teaches the latch assembly of claim 5, wherein the passageway has a height, and the at least one seal member has a height that is less than the height of the passageway (see reference image 1) wherein the housing blocks insertion of the cover in the vertical direction such that the at least one seal member cannot contact a bottom of the passageway (See fig 1).
In regards to claim 8, Estrada teaches the latch assembly of claim 1, wherein the housing and the cover are secured to each other by a snap fit connection (see fig 1).  
In regards to claim 9, Estrada teaches the latch assembly of claim 8, wherein the housing and the cover are secured to each other without the use of screw-type fasteners (See figures 1 and 2, note how none appear to have screw type fasteners).  
In regards to claim 10, Estrada teaches the latch assembly of claim 1, wherein the deflector has a tapered cross- section (see fig 3).  
In regards to claim 11, Estrada teaches a latch assembly for a vehicle closure panel (Col 1 lines 13-17), comprising: a housing (12) having an internal cavity configured for receipt of internal latch components (see fig 3, col 3 lines 5-11); a cover (14) configured to attach to the housing to enclose at least a portion of the internal cavity (see fig 3); at least one seal member (28) configured to form a water-tight seal between said housing and said cover , (col 3 lines 5-11); at least one deflector (30) configured to contact the at least one seal member at a sealing interface (32) to define the water-tight seal between the at least one seal member and the deflector (fig 3, col 3 lines 5-11); wherein the assembly has a disassembled state (not shown in figure but can be seen in Col 1 line 66 – Col 2 line 11)) and an assembled state (fig 3); wherein, in the disassembled state, the at least one seal member has a nominal state and is disposed above the deflector and aligned with a side of the deflector (Col 1 line 66 – Col 2 line 11, the snaps would need to be above); wherein, in the assembled state, the at least one seal member is in contact with the side of the deflector and deflected relative to the nominal state and defines the sealing interface (see fig 3), wherein the sealing member is not compressed between the housing and the cover (the seal member is not touching the housing see fig 3).
In regards to claim 12, Estrada teaches the latch assembly of claim 11, wherein the housing is secured to the cover in the assembled state via a snap fit connection (see fig 1).  
In regards to claim 14, Estrada teaches the latch assembly of claim 12, wherein the housing is secured to the cover without screw-type fasteners (See figures 1 and 2, note how none appear to have screw type fasteners).  
In regards to claim 15, Estrada teaches the latch assembly of claim 11, wherein the deflector includes an uppermost tip that does not contact the sealing member in the assembled condition (rounded tip in fig 3).  
In regards to claim 16, Estrada teaches the latch assembly of claim 11, wherein the sealing member includes a single flexible lip (28) that is offset from a center of the deflector in both the disassembled and the assembled conditions (fig 3).  
In regards to claim 17, Estrada teaches the latch assembly of claim 11, wherein the sealing member includes a pair of flexible lips, each of which are offset from a center of the deflector in both the disassembled and the assembled conditions (see fig 3).  
In regards to claim 18, Estrada teaches a method of assembling a latch assembly for a vehicle closure panel (Col 1 lines 13-17), the latch assembly comprising a housing (12) having an internal cavity (fig 3) configured for receipt of internal latch components (see fig 3, col 3 lines 5-11), a cover (14) configured to attach to the housing to enclose at least a portion of the internal cavity (fig 3), at least one seal member (28) configured to form a water- tight seal between said housing and said cover (col 3 lines 5-11), and at least one deflector (30) configured to contact the at least one seal member at a sealing interface (32) to define the water-tight seal between the at least seal member and the deflector (fig 3, col 3 lines 5-11), the method comprising the steps of: bringing the cover and the housing into engagement (abstract); deflecting the at least one seal member using the deflector away from the deflector during the step of bringing the cover and the housing into engagement (abstract); and maintaining the at least one seal member in contact with the deflector at a sealing interface to define the water-tight seal between the seal member and the deflector (fig 3, col 3 lines 5-11) wherein the deflecting the at least one seal member does not compress the at least one seal member (since the seal member and the wedge shape are deflected outward).  
In regards to claim 20, Estrada teaches the method of claim 18, further including the step of snap-fitting the cover and the housing into engagement (abstract).
In regards to claim 21, Estrada teaches the latch assembly of claim 11, wherein the sealing interface is disposed on the side the deflector and a side the at least one seal member, and the forces on the seal member and the deflector are predominantly in the lateral or sideways direction (due to the wedge shape of the deflector; see Col 3 lines 14-18).  
In regards to claim 22, Estrada teaches the method of claim 18, further comprising blocking translation in the direction of assembly after bringing the housing and the cover into engagement and preventing compression of the seal member against a surface from which the deflector projects (See reference image 1).  
In regards to claim 23, Estrada teaches the latch assembly of claim 1, wherein the cover includes tabs (20 see fig 1) having a laterally inner surface (top surface of 24) in contact with a laterally outer surface (26) of an outer wall of the cover when assembled, wherein a laterally inner surface of the outer wall of the cover defines a passageway in which the at least one seal member and the deflector are disposed (See fig 3 the passage way being the area left of the left wall of 18 in figure 3, landscape view).
Response to Arguments
In regards to the specification objection:
Applicant’s arguments, see the first page of the remarks (page 8), filed March 29th 2022, with respect to the specification have been fully considered and are persuasive.  The objection of January 4th 2022 has been withdrawn. 
In regards to the prior art rejections:
Applicant's arguments filed march 29th 2022 have been fully considered but they are not persuasive.
	The applicant argues that the sealing interaction of the instant application is non-compressive and this feature is not shown in the current application.
	The applicant provides text from the Estrada reference showing that the beams of Estrada cause a reactionary upward force.
	The examiner would like to note that providing an upwards force is, at least in the same sense of the instant application non-compressive, the wedge protrusion 40 moves the beams 28 outward. This in turn causes the an upward reactionary force because of the slope of the projection. The examiner firmly asserts that Estrada is not compressive, the reactionary upwards force the applicant points out would not be considered compressive since the force is outwards rather than inwardly.  Furthermore it can be seen in Col 1 lines 33-55, Estrada is offering an alternative to a compressible elastomer.
	The examiner also notes the separate argument for claim 2 where the applicant argues that Estrada discloses a pair whereas the limitation requires a single flexible lip member. The examiner would like to point out that there are two single flexible lip members in a pair of flexible lip members.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675